DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 14, 15, 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Peng et al., U.S. 8,301,513 B1 (see Other Reference provided for ¶ numbers). 

14. A computer-implemented method comprising:
obtaining, via an established protocol, (see Peng, ¶ 16)(instant message (IM) applications), a modification request initiated by a first service provider for modifying one or more service plan features associated with a service plan of the first service provider, (see Peng, ¶ 16-19, 23)(any change or update is considered to be a modification of an existing wireless contract);
identifying at least one of service provider information or service plan information to be updated in one or more data stores, (see Peng, ¶ 57)(data store) based on the modification request, (Peng, Abstract)(The dynamic pricing system communicates with the client device over the network to obtain a selected service plan associated with the specified wireless device. The dynamic pricing system determines an updated price for the specified wireless device in response to the selected service plan for access by the customer);
dynamically updating the one or more data stores based on the modification request, (Peng, Abstract)(The dynamic pricing system communicates with the client device over the network to obtain a selected service plan associated with the specified wireless device. The dynamic pricing system determines an updated price for the specified wireless device in response to the selected service plan for access by the customer); and
automatically causing transmission of a message reflecting the updated service plan features to a first mobile device, (Peng, ¶ 16-19).

15. The computer-implemented method as recited in Claim 14, wherein the service provider information includes one or more mappings of each of a plurality of service providers to respectively offered service plan features associated with a service plan, and wherein the service plan information includes one or mappings of one or more service plans to wireless accounts associated with users of mobile devices, (see Peng, claim 3)(facilitating selection of a service plan option associated with the cellular telephone and the selected service plan; and code that further updates the price for the cellular telephone in response to selection of the service plan option).

17. The computer-implemented method as recited in Claim 14, wherein the modification request initiated by the first service provider corresponds to a request for one or more of: adding a feature to a service plan, deleting a feature from a service plan, or modifying a feature of a service plan, (see Peng, ¶ 8)(Pricing of a wireless device may be dynamically adjusted or updated based upon the selection of a service area, a service plan, and/or service options associated with a wireless device by a customer).

18. The computer-implemented method as recited in Claim 14 further comprising: obtaining, via an established protocol, a modification request initiated by a second service provider for modifying one or more service plan features associated with the second service provider; and responsive to the modification request initiated by the second service provider: identifying at least one of the service provider information or the service plan information to be updated in the one or more data stores; and updating the at least one of the service provider information or the service plan information based on the modification request initiated by the second service provider, (see Peng, ¶ 21, 26, 29)(disclosing that in response to the selection of a wireless device 123 (FIG. 1) by the customer (or client… the network page 126a has various information regarding the selected wireless device 123 such as, but not limited to, a picture of the device 203, availability information 206, product description and key features 209, and a list price 213. In many cases, commissions (or credits) are provided to the electronic commerce system 119 by the service carriers (or providers) based, for example, upon the service type and/or presented service plan(s) 136 (FIG. 1) (and service providers) associated with a wireless device 123 that is purchased through the electronic commerce system 119).

19. The computer-implemented method as recited in Claim 14 further comprising: obtaining, via an established protocol, a request from the first mobile device, wherein the request is associated with service plan features available to the first mobile device; processing the request from the first mobile device to identify updated service plan features available to the first mobile device, wherein processing the request from the first mobile device includes mapping a mobile device identifier to information
corresponding to updated service plan features; and causing transmission of information associated with the identified updated service plan features to the first mobile device, (see Peng, 26)(device telephone number).

20. The computer-implemented method as recited in Claim 19 further comprising: obtaining, via an established protocol, a second request from a second mobile device, wherein the second request is associated with service plan features available to the second mobile device; processing the second request from the second mobile device to identify updated service plan features available to the second mobile device, wherein processing the request from the second mobile device includes mapping a mobile device identifier corresponding to the second mobile device to information corresponding to updated service plan features; and causing transmission of information associated with the identified updated service plan features to the second mobile device, (see Peng, ¶ 12(disclosing service plans that cover multiple wireless devices).
Allowable Subject Matter
Claims 1-13 and 16 are indicated as allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20110225417-A1, US-20080140688-A1, US-20070282659-A1, CN-101946260-A, and CN-1975775-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627